          Case 4:16-mc-80206-KAW Document 56 Filed 10/15/18 Page 1 of 2




 1   JENNIFER STISA GRANICK (SBN 168423)
     jgranick@aclu.org
 2   c/o American Civil Liberties Union
     39 Drumm Street
 3   San Francisco, California 94111-4805
 4   Telephone: (415) 343-0758

 5   RIANA PFEFFERKORN (SBN 266817)
     riana@law.stanford.edu
 6   559 Nathan Abbott Way
     Stanford, California 94305-8610
 7   Telephone: (650) 736-8675
 8   Facsimile: (650) 725-4086

 9   Pro Se Petitioners

10

11                         UNITED STATES DISTRICT COURT

12                        NORTHERN DISTRICT OF CALIFORNIA

13                               OAKLAND DIVISION

14   IN RE:                                  MISC. CASE NO.: 16-mc-80206-KAW
     PETITION OF JENNIFER GRANICK AND
15   RIANA PFEFFERKORN TO UNSEAL             [PROPOSED]
16   TECHNICAL-ASSISTANCE ORDERS AND         ORDER GRANTING PETITIONERS’
     MATERIALS                               ADMINISTRATIVE MOTION FOR
17                                           LEAVE TO FILE NOTICE

18

19

20

21

22

23

24

25

26

27

28
           Case 4:16-mc-80206-KAW Document 56 Filed 10/15/18 Page 2 of 2




 1          The Court has reviewed Petitioners’ Administrative Motion for Leave to File Notice.

 2   Having reviewed the Administrative Motion, the declaration attached thereto, the proposed

 3   Notice and its exhibits, and good cause appearing, Petitioners’ Administrative Motion is hereby

 4   GRANTED. Petitioners shall file the Notice and its exhibits within five court days of the date of

 5   this Order.

 6

 7          SO ORDERED.

 8

 9   Dated: ____________,
             10/15        2018
                                                HONORABLE KANDIS A. WESTMORE
10                                              UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    1
           [PROPOSED] ORDER GRANTING PETITIONERS’ ADMINISTRATIVE MOTION FOR LEAVE
                                MISC. CASE NO. 16-MC-80206-KAW
